DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is taken to be McKeeman (U.S. Pub. No. 2014/0366881 A1).  McKeeman teaches a portable hyperbaric chamber including a frame, an inflatable chamber, a dump valve, two pressure relief valves, a plurality of fill valves, wherein the inflatable chamber comprises a lateral panel, a roof panel, and a base, wherein all of the valves are in fluid communication with the inflatable chamber.  McKeeman fails to teach the recited configuration of the inflatable chamber comprising a rear panel and a door panel positioned oppositely of each other about the lateral panel, the rear panel being perimetrically connected to the lateral panel, as well as that the inflatable chamber is positioned within the frame and the lateral panel is externally attached to the frame.  Lewis (U.S. Pub. No. 2008/0210239 A1) teaches a portable, inflatable hyperbaric chamber comprising an external frame such that the inflatable chamber is positioned within the frame and a lateral panel of the inflatable chamber is externally attached to the frame.  Lewis also fails to teach the recited configuration of the inflatable chamber comprising a rear panel and a door panel positioned oppositely of each other about the lateral panel, the rear panel being perimetrically connected to the lateral panel; both McKeeman and Lewis teach access to the chamber via zippered openings through the lateral panel.  While hyperbaric chambers with a cylindrical-type configuration having a door panel at one end of the cylinder that is positioned opposite a rear panel are known generally in the art (e.g., Mosteller, U.S. Pub. No. 2005/0109381 A1; Cardwell et al., U.S. No, 5,255,673; Gamow, U.S. No. 5,467,764), none of the prior art of record teaches or reasonably suggests such a configuration of an inflatable chamber that also comprises the recited external frame and other components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791